Citation Nr: 1523359	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945 and from September 1952 to July 1954.  He died in March 2012, and the appellant is his surviving spouse.

At the time of the Veteran's death, the claim of entitlement to service connection for PTSD was pending.  Following the Veteran's death, the appellant requested to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2014).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2010, the Veteran and his spouse, the appellant, testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.

Within an August 2010 decision, the Veteran was denied in pertinent part service connection for PTSD.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the August 2010 decision as to the denial of service connection for PTSD, and returning this issue to the Board for further consideration.  The Board remanded this issue for development in May 2012, and it has now been returned to the Board for adjudication.

A review of the Veterans Benefits Management System paperless claims processing system and the Virtual VA electronic claims file reveals an April 2015 Post-Remand Brief from the Veteran's representative and November 2014 correspondence from the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not engage in combat against enemy forces, and his alleged in-service stressors have not been independently verified, and his statements regarding his in-service stressors are not credible.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007, which informed him of what evidence was required to substantiate the claim for service connection for PTSD, of his and VA's respective duties for obtaining evidence, and of how VA assigns disability ratings and effective dates in the event that service connection is established.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment records, service treatment records, and service personnel records.  The RO attempted to verify the Veteran's alleged stressor involving the deaths of civilians near Cuba, but was informed by the U.S. Army and Joint Services Records Research Center (JSRRC) that this was not verifiable.  Pursuant to the Joint Motion and May 2012 Board remand, the Naval History and Heritage Command and the National Archives and Records Administration were contacted in an effort to verify the Veteran's claimed stressor of assisting in repairs of a disabled British tanker.  A February 2014 response stated that the Veteran had provided insufficient details of the incident in order to allow for any further research towards such verification.  As the AOJ took the action indicated by the Joint Motion and the Board, but was unable to obtain the records because of a lack of detail provided by the Veteran, the Board finds that there has been substantial compliance with the its May 2012 remand instructions, which were given pursuant to the Joint Motion.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As to the other stressors, the Veteran and the appellant have not provided sufficient detail for VA to corroborate the stressors, or the evidence of record clearly demonstrates that the stressors did not occur.  A Formal Finding was issued by VA in October 2014 which stated that there was insufficient information to verify the Veteran's claimed stressor events.  VA thus has met its duties to assist in this regard.

The Board notes that no examination was afforded to the Veteran for PTSD.  As indicated above, given the Board's findings that the Veteran did not engage in combat with the enemy and that none of his stressors have been verified, any examination as to whether his PTSD is related to a claimed in-service stressor would have been superfluous because even a finding of nexus would not warrant the grant of service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (specific requirements for establishing PTSD include corroboration of claimed non-combat stressor); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to warrant an examination, the evidence must establish that there was a disease, injury, or event in service, and the Board is entitled to make a factual finding in this regard).  A VA examination in this case was therefore not warranted.

At the July 2010 Board hearing, at which both the Veteran and the appellant were present and testified, the undersigned requested that they identify any potentially relevant evidence with regard to the claim, including evidence confirming the claimed in-service stressors and evidence of a psychiatric disability other than PTSD.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA complied with the VCAA's notification and assistance requirements, and the claim of entitlement to service connection for PTSD may be properly considered on the merits.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take are separate from the general requirements for establishing service connection in 38 C.F.R. § 3.303.  Arzio, 602 F.3d at 1347.  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

What constitutes credible supporting evidence that a claimed in-service stressor occurred depends on the nature of the claimed stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  VA has consistently defined "engaged in combat with the enemy" to require a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, a veteran's lay testimony is insufficient, standing alone, to establish service connection.

This claim for service connection for PTSD is potentially subject to the revision to 38 C.F.R. § 3.304 effective July 13, 2010.  That revision provides that, in certain circumstances, a veteran who has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on a claimed stressor that is related to the veteran's fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Factual Background

The Veteran initially filed the claim for service connection for PTSD in February 2007.  Since then, he and the appellant have asserted that a variety of in-service stressors occurred which led to the Veteran's PTSD.  In an April 2007 written statement, the Veteran reported that he served as a diver aboard a U.S. Navy diving barge in Guantanamo Bay, Cuba and that during that service he had to dive to recover bodies from a ferry boat which had capsized while taking men to work at the United Fruit Company in Antilla, Cuba.  He reported that the bodies were in bloated condition and that the experience had stayed with him his entire life.  As to his assignment, he reported that although was a carpenter's mate he had diving experience and worked on the diving barge part time.

In that letter, he also described a second in-service stressor, reporting that a 90-ship convoy was attacked off shore by a "wolf pack" of German submarines.  He wrote that many ships were sunk and a call came for volunteers to go aboard a British tanker that had been torpedoed.  The Veteran added in other statements that he led a party of repairmen to the ship, which was adrift, landing in a hole in the side of the tanker so that they could perform repairs to the inside of the ship that would allow it to be hauled to the United States.  He reported that the volunteers were told that it was dangerous because the tanker might sink or there might be another submarine attack by the submarine that had initially damaged the tanker.  The Veteran reported that this also occurred while he was stationed at Guantanamo Bay, Cuba in 1943.

The Veteran reported at a July 2006 VA examination of the right foot that he had been blown overboard from a ship by an explosion.  The Veteran reported at an orthopedic consultation in January 2007 that he injured his shoulder and knee during service when he worked as a Navy frogman, conducting high-speed extraction and deployment off of a speeding boat and assaulting beaches, as well as when he was blown off a ship by an explosion.  At a January 2007 social worker's assessment, the Veteran reported having combat experience and nightmares related to being blown off a ship by an explosion.  In March 2007 the Veteran reported to his social worker that he "had dreams and nightmares related to his diving and having to recover bodies from a tanker."

In July 2007 the RO requested verification of the Veteran's alleged stressor involving the ferry capsizing off the coast of Cuba.  In February 2008 the RO received a response from the JSRRC stating that the request had not been researched as the incident was not valid for JSRRC purposes and explaining that the death of civilians is extremely hard to verify.

A September 2007 VA psychiatric assessment note includes that the Veteran reported seeing combat in World War II and in Korea.  The Veteran reported the incident involving the tanker and that in another incident he was blown overboard by an explosion while aboard a destroyer, his foot was injured, and bones were broken.  He reported that he was a hard hat diver and had to retrieve bodies from ships, which causes him to suffer nightmares.  He also reported that he had given another serviceman permission to go forward on a ship during a hurricane and the man had been blown overboard and never found.

In October 2007 the Veteran reported to a VA social worker that he served on board a destroyer off the coast of Italy.

In a letter received in November 2007, the Veteran reported another stressor, stating that when he arrived at Guantanamo Bay in November 1942 and was waiting to be mustered another serviceman was sitting next to the laundry building when a truck veered off the road and killed him instantly.  The Veteran stated that he was 10 feet from this serviceman, whom he referred to as "Louis."

He reported that a couple of months later another shipmate, "Shorty," wanted the Veteran to go to a party with him, the Veteran chose not to attend the party, his shipmate was found days later floating in a backwater inlet, and the Veteran has experienced guilt for not attending the party with his friend.

In a letter from January 2009, the Veteran repeated the alleged in-service stressors involving Shorty and Louis.  He also provided additional details as to the alleged explosion, stating that a fuel tank had been ignited by a civilian welder and the explosion knocked the Veteran into the water, he hit his right foot and ankle on something, and X-rays showed that he had a broken bone.

In that letter the Veteran stated that the diving officer did not keep records of his dives, that he was not trained as a diver by the Navy but was an experienced diver before entering service, and that the carpenter shop approved his serving on the diving barge so long as he was not needed in the shop.

Turning to his second period of service, the Veteran reported that he experienced several stressors during that service.  He reported that he was involved in a bar fight in Japan, suffered an injury to his leg, and awoke aboard a ship receiving a blood transfusion.

VA received another letter from the Veteran in April 2009 in which he reported that while stationed at Algiers Naval Base in New Orleans he was involved in launching a minesweeper out of dry dock in heavy weather on Easter Sunday in 1945.  He reported that nineteen shipmates were swept into the water of the Mississippi River but all were saved.  The Veteran stated that he still wakes up in a sweat with dreams of the alleged incident.  The appellant later submitted an undated newspaper article which reported on a similar incident, stating that a "dry dock of the United States Naval Repair Base at Algiers" "broke its moorings during the high wind Sunday and floated downstream."

The Veteran's correspondence also referred to an alleged event which he states occurred just before Christmas in 1944.  He reported that there was a young red-haired sailor, whose name he cannot remember, that the weather was bad aboard ship and he advised the sailor to not go out on the weather deck.  The Veteran reported that the sailor did not report to muster the next day and that he felt guilty over not ordering him to remain in the compartment.  

During the July 2010 hearing, the Veteran again reported the alleged British tanker incident, stating that "everybody was worried the German sub might still be out there and might be whacking away at us at any moment."  July 2010 Board hearing transcript at 5.  He reported that this occurred in 1943.  He also reiterated his report of recovering bodies from a capsized ferry boat, stating that 26 bodies were removed.  Id. at 5-6.  

During that hearing he reported that in 1943 a mail plane came in for a landing but crashed into an abutment at the landing strip, he had to dive the wreckage, recovered three quarters of a million dollars in the mail bag, and that parts of human bodies were placed in bags and brought aboard the diving bars.  Id. at 7.  He also again reported an incident involving a minesweeper on the Mississippi River.  Id.  

The Veteran next referred to service during the Korean War.  He reported that he had been sent from the Yokohoma, Japan Navy Base to Inchon, Korea.  Id. at 8.  He testified that as he and a Lieutenant were walking up to a shack two men in black pajamas came running out, the Veteran "put a round in one of them" and his gun jammed and he thought the other man was going to kill him but "the lieutenant came around the corner carrying his carbine and he just let go at the guy and it was one of those traumas that won't go away."  Id. at 8-9.  

Service personnel records show that the Veteran entered active service in September 1942 and was stationed at the U.S. Naval Station at Guantanamo Bay Cuba from November 1942.  All records show that he served as a carpenters' mate.  His main civilian occupation from September 1941 to September 1942, prior to service, was serving as an apprentice boat builder, and he had trade or vocational courses listed as boat building school.  An enlistment classification record dated in September 1952 lists his main civilian occupation as civil engineer, and second best occupation as a maintenance carpenter.  There is no mention of any expertise or experience in diving.  

Although there is a listing of his skills, specialized training, and leisure time activities, there is no mention of diving expertise, licensing, experience, or any other report of diving.  Nor is there any mention in his service personnel records that he ever served as a diver or that the ever served within Korea.  

Service treatment records document two injuries suffered by the Veteran during service, neither of which involved an explosion or being knocked into the water.  

A December 1942 treatment note documents that while working on a boat the Veteran was struck by a piece of lumber, was knocked to the floor and unconscious for a short while, and was found to have suffered a contusion of the lower cervical and upper thoracic back.  There was no X-ray evidence of pathology.  

A May 1943 note documents that the Veteran slipped and fell two to three feet while working at Guantanamo Bay in May 1973, suffering a simple fracture of the right 5th metatarsal.  

There is no mention of any other injury, any blood transfusion, or any explosion.  In October 1945, pursuant to discharge from his first period of service, he underwent physical examination.  The only reported injury was a fracture of the right metatarsal in May 1943 and contusion of the lower cervical upper thoracic in December 1942.  

A report of medical history was filled out by the Veteran in September 1952 upon his recall into active duty.  He listed the fracture of the 5th metatarsal in 1943, a right inguinal hernia in 1947, and an anal fissure in 1951.  As his usual occupation he listed carpenter.  There is no report of any other injuries and at discharge in 1955 the Veteran listed, in a report of medical history, that he had the hernia, fissure, a piece of glass removed from his right ring finger, and a fracture of the 5th metatarsal.

There are several diagnoses of PTSD in the post-service VA treatment records.  In January 2007, a VA social worker assessed depression and "rule out" PTSD.  An April 2007 VA social work outpatient note indicated "early childhood PTSD," and "war trauma PTSD."  In September 2007 the Veteran underwent a psychiatric diagnostic assessment by a social worker.  Following interview and mental status examination the social worker provided an initial diagnosis of "Anxiety disorder:  PTSD, chronic" and "Depressive Disorder: NOS (Not Otherwise Specified)."  Starting in October 2007, the Veteran began receiving treatment from a VA psychiatrist, who gave the Veteran a diagnosis of PTSD with depression, but did not perform a separate full evaluation of the Veteran or discuss the stressors upon which the diagnosis was based.  By November 2007 the Veteran's diagnosis was listed as PTSD.  The Board also notes that the Veteran was given a psychiatric assessment in March 2006, at which he reported no psychiatric problems, including nightmares or intrusive thoughts related to service, and he was found to have no psychiatric issues at present.

Analysis

The Board notes that the diagnoses of PTSD do not appear to be based on any of the Veteran's specific claimed stressor or stressors.  However, even assuming a valid diagnosis of PTSD based on a claimed in-service stressor, the Veteran's claim must be denied because none of his claimed stressors are combat-related, his statements regarding the claimed stressors were not credible, and none of these claimed stressors has been verified.

Most of the Veteran's claimed stressors did not fall within the definition of combat with the enemy, in that the Veteran participate in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Because the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements alone cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.  The Board has reviewed all of the evidence of record, and finds that there is no credible evidence supporting that any of the reported in-service stressor events actually occurred.  To the extent that the Veteran did describe a stressor that indicated actual encounter with a military foe or fear of hostile military activity, such as facing hostile fire from Korean soldiers in Inchon, the Board finds the Veteran's testimony in this regard not to be credible, for the following reasons, including the inconsistency in his reports when compared to service records and by the incredible number of alleged in-service stressors, many of which are wholly inconsistent with the circumstances of his service.

The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The discussion below reflects that the Veteran's statements regarding his claimed in-service stressors are inconsistent and implausible when compared to the other evidence of record, to include his service personnel records indicating the circumstances of his service.  See Bardwell, 24 Vet. App. at 40 (a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the lay assertions) (citing Caluza, 7 Vet. App. at 506).

The Veteran's reports made in the context of his claim for service connection for PTSD are inconsistent with service personnel and treatment records and inconsistent with his statements during both periods of service and during the course of the appeal.  Although he has reported requiring blood transfusion following a fight and that he suffered a fractured leg when blown over the side of a ship by an explosion, he did not report this during service or in any separation report of medical history.  That he did report such medical problems as a piece of glass in a finger, anal fissures, and his fractured metatarsal tends to show that his reports during service were detailed and inclusive.  Between the reports made during service, as supported by the treatment records, and his later reports made in the context of seeking benefits, the Board finds the service reports more probative of what actually occurred during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (upholding Board decision regarding credibility based on the view that contemporaneous evidence had greater probative value than history as reported by the veteran).  Moreover, the inconsistency supports the Board's finding that the Veteran is not credible.  

As to his job in service, although the Veteran reported that he was an experienced hard hat diver prior to entering service this is not reflected in his reports as to his civilian occupation or skills.  His service record shows only that he was a carpenter, which is consistent with his reported civilian occupation and training.  Again, as between the reports from his periods of service and his reports many decades later, those later reports made in the context of seeking VA benefits, the Board finds the earlier reports more probative of his skills and occupation during and prior to service.  The Board therefore finds that the Veteran is not credible as to his reported service as a diver and finds that he did not serve as a Navy diver nor engage in any diving activities as part of his duties during either period of service.  His reports of stressors involving diving are thus not credible.  The Board also finds that his reported injury from an explosion and his reported injuries from a bar fight also did not occur.  These are injuries and events of such extreme severity, it is not believable that they would not be included in the Veteran's service treatment records, including his separation examination and report of medical history, and the service records are more found to be far more probative than his recent reports as to these in-service injuries and events.

As to the Veteran's report that he served in Inchon, Korea and killed an enemy with a firearm during that alleged service, the Board finds that the Veteran did not serve in Inchon, Korea and did not engage in combat with the enemy.  All service records show that he served in Sasebo, Japan during his second period of active service.  There is no mention of service in Inchon, Korea, or any other part of Korea.  His report of carrying a firearm on land in Inchon, Korea is not only inconsistent with the record of his service but is inconsistent with his occupation as a carpenter and with his own statements.  The Veteran has, at varying times, reported that during that period of service, he was stationed either a) only in Japan, b) in Pusan, Korea, and then Japan, or c) in Inchon, Korea.  Again, the Board finds the official records more probative as to whether or not the Veteran was in Korea than his greatly varying reports made half a century later.  In short, the Board finds that the Veteran's reports of combat are not credible.  The Veteran was not in Inchon, Korea, and he did not engage in combat with the enemy.

Regarding the Veteran's report of being sent to repair a damaged British tanker while stationed at Guantanamo Bay, this report has, again, not been verified.  VA contacted the Naval History and Heritage Command and the National Archives and Records Administration, but without necessary specifics, such as the name of the ship or the month in which the event occurred, researching this event further was not possible.  The Veteran's representative submitted a brief in April 2015, in which it noted that during the Battle of the Caribbean, German submarines did attack Allied ships in the Caribbean.  The brief specifically noted several tankers that were torpedoed in March and May 1942 and a convoy attack that occurred in 1942 during which an American gunboat was torpedoed.  As the Veteran has clearly indicated that the event he participated in occurred in 1943 and was a British tanker, as well as the fact that he did not join the Navy until September 1942, the Board assumes that the citations submitted by the representative are meant only to show that torpedo attacks did occur in the same general region and time period of the Veteran's service during the Second World War.  Such general historical information does not, however, provide any verification of the Veteran's specifically claimed stressors.

The only evidence indicating that the Veteran's claimed stressor of repairing a damaged tanker occurred comes from the lay statements of the Veteran himself.  He reported that he volunteered to lead a team to the tanker and that while repairing it, they were afraid that the German submarine might return and torpedo the ship again.  The Veteran's representative has argued that because fear of torpedoes is "combat related," the Veteran's lay statements alone should be accepted as evidence that this event occurred.  The Board does not agree.  Combat with the enemy requires that the Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the Veteran's own testimony clearly indicates that he was on the ship solely to provide repairs, and did not actually encounter the German submarine at any time.

The Board has also considered whether the event could be considered "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  A veteran who has been diagnosed with PTSD by a VA psychiatrist or psychologist based on a claimed stressor that is related to fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone.  Id.  While the Board acknowledges that the fear of German torpedoes could be considered to be hostile military activity, this provision is inapplicable because the Veteran has not at any time been given a diagnosis of PTSD on the basis of this claimed stressor by a VA psychiatrist or psychologist.  While the Veteran reported the tanker incident to a social worker in September 2007 who then diagnosed the Veteran with PTSD, the subsequent notations of a PTSD diagnosis in the Veteran's VA treatment records are not based on separate evaluations performed by a psychiatrist or psychologist, but are given only in the context of the Veteran's counselling sessions.  The only full evaluation of record which provides a diagnosis of PTSD based, in part, on the Veteran's experience working on the British tanker is performed by a social worker, which is not sufficient for an award of service connection under 38 C.F.R. § 3.304(f)(3), as a social worker is not a psychologist or psychiatrist.  Furthermore, to the extent that the Veteran has been given a diagnosis of PTSD based on the claimed tanker stressor by a social worker, the Board notes that the Veteran's lack of credibility draws all subsequent PTSD diagnoses based on his lay statements into question.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  

The Board, which has based its credibility determination on an evaluation of all the evidence of record, concludes that the overall records paints a picture of a person whose testimony is not reliable, nor are his statements consistent with each other or with the evidence of record.  Not only are the Veteran's statements not supported by his service records, but they inconsistent with prior statements and, at times, incredible.  The Veteran has at varying times claimed to have served in combat, to have served on a destroyer off of Italy, to have performed off-the-record diving missions, and to have been a "frogman" who had to occupy beaches during the war.  While the Veteran may not intentionally have provided contradictory and incredible statements, the Board notes that human memory is fallible, and the Veteran may not have correctly remembered the events that occurred over 50 years prior to the submission of his claim.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (The fact that a witness has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.).  The inconsistencies in the Veteran's statements are also not minor, but relate to the basic facts of the Veteran's service, such as what countries he served in and whether he served on a ship or on land.  The clear contradictions and inaccuracies in the Veteran's statements are therefore found to be so severe that they undermine his credibility regarding all of his provided testimony.  See United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).

The Board therefore finds that the Veteran's statements concerning the in-service stressors, in their entirety, are not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder). 

The other reported stressors, the deaths of Louis, Shorty, and the red haired sailor, while not incredible in their nature, are lacking in any specifics, such as full names, as to make verification impossible.  See VA Adjudication Manual, M21, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (requiring specific information from a veteran in order to attempt verification).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).

Based on the Board's findings regarding the Veteran's credibility, any findings coming from the medical professionals who based their opinions solely on the appellant's uncorroborated accounts are of negligible probative value.  Swann, 5 Vet. App. at 233; see also Reonal v. Brown, 5 Vet. App. 458 (1993).  Absent credible corroborating evidence that any of the claimed in-service stressors actually occurred, the appellant cannot meet the criteria to be awarded service connection for PTSD, and the claim must be denied.  Moreau, 9 Vet. App. at 395.

The Board has also considered whether service connection is warranted for a psychiatric disorder other than PTSD.  Where a claim for service connection identifies PTSD without more, the claim is not necessarily limited to that diagnosis, but must be considered a claim for any mental disability based on analysis of the description of the claim, the symptoms the claimant describes, and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  During the hearing, the undersigned noted that the Veteran had been diagnosed with depressive disorder and asked if the Veteran claimed that any other psychiatric disorder, besides PTSD, was attributable to service.  Board Hearing Transcript, at 14.  The Veteran's representative indicated that the Veteran's depression was a symptom of his PTSD, and did not request a separate claim for depression when this issue was directly raised and offered by the undersigned.  Id.  The written statements of the Veteran also clearly indicate that he was only seeking service connection for PTSD.  Nevertheless, the Board has reviewed the evidence to determine if the claim should be deemed broader than one for service connection for PTSD.  The Board concludes that it should not, because the weight of the evidence reflects that the Veteran had PTSD and not another psychiatric disability, and the issue of entitlement to service connection for a psychiatric disorder was not reasonably raised by the evidence of record.
 
The Veteran first reported psychiatric symptoms in January 2007 when he complained of depression.  At that time a VA social worker assessed depression and "rule out" PTSD.  In September 2007 the Veteran underwent a psychiatric diagnostic assessment by a VA psychologist.  Following interview and mental status examination the psychologist provided a diagnosis of "Anxiety disorder: PTSD, chronic" and "Depressive Disorder: NOS (Not Otherwise Specified)."  By November 2007, the diagnosis was PTSD.  This diagnosis has been restated by a VA clinical psychologist and a VA psychiatrist.  Although the Veteran was initially assessed as suffering from depression, it is clear from the records that his diagnosis is PTSD, not a depressive disorder or any other psychiatric illness.  Based on this clinical evidence the Board finds that the only psychiatric disability suffered by the Veteran is PTSD.  Hence, the preponderance of evidence reflects that a claim for service connection for disability resulting from a psychiatric disease other than PTSD need not be considered on this appeal.

The Board notes that even if it were to expand the characterization of the current claim to include service connection for a psychiatric disorder other than PTSD, the evidence of record clearly weighs against the claim.  The Veteran's lay statements regarding his experiences in service have been found not credible, and therefore there is no credible evidence of any in-service disease or injury, nor is there any medical opinion of record which provides a current diagnosis of a disease other than PTSD and finds that it was incurred or aggravated during service.  See Holton, 557 F.3d at 1366.  Furthermore, to the extent that the Veteran's VA treatment records do discuss the impact the Veteran's service experiences had on his current psychiatric treatments, as the Veteran's reports of in-service stressful experiences have been found to not be credible, these medical opinions are also not probative and cannot provide competent medical evidence of a nexus for establishing the claim.  See Swann, 5 Vet. App. at 233.  This evidentiary deficiency concerning both the in-service injury and the nexus elements are fatal to such a claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In sum, the preponderance of the evidence shows that the Veteran did not engage in combat with the enemy, his claimed stressors have not been verified or are too lacking in detail as to be capable of verification, and his lay testimony and statements regarding his in-service stressors have been found to be lacking in credibility.  Hence, the appeal as to service connection for PTSD must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


